Citation Nr: 0417963	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue and 
lethargy, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from April 1985 to March 1993.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded the issues on 
appeal to the RO in September 2000 and June 2003 decisions.  
The issues have been returned to the Board for further 
appellate consideration.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

In January 2003, the Board denied entitlement to service 
connection for a psychiatric disorder.  At that time, there 
was no evidence of a current psychiatric disability.  

Subsequently, an April 2003 VA mental disorders examination 
diagnosed post-traumatic stress disorder (PTSD).  
Additionally, an August 2003 VA opinion indicated that the 
claimant's symptoms of lethargy and fatigue were due to his 
sleep disorder caused by PTSD.  In a June 2004 written brief, 
the representative requested that the issue of entitlement to 
service connection for a psychiatric disorder be reopened and 
that service connection for PTSD be awarded.  

Since the lethargy and fatigue have been attributed to PTSD, 
the Board must conclude that the claim of entitlement to 
service connection for fatigue and lethargy is inextricably 
intertwined with the question whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  Since the RO has not addressed the latter question, 
the Board must defer consideration of the former.  

In addition, the June 2003 Board remand requested that the RO 
contact Steven Page, M.D., the examiner that dictated the 
April 2003 VA joints examination report, to secure an opinion 
whether it is at least as likely as not that gout or any 
other diagnosed orthopedic/joint disorder is related to the 
veteran's active duty service.  While Dr. Page addressed the 
question with regard to the gout, he did not address the 
broader question pertaining to any disorder manifested by 
joint pain.  Here, bilateral impingement syndrome was 
diagnosed by a May 1998 VA joints examination, and service 
medical records document diagnosis of a left rotator cuff 
tear and complaints and treatment for left shoulder pain.  
Therefore, this matter must be remanded for full compliance 
with the Board's previous remand order.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate the 
claim.  The claimant must be instructed 
to submit all pertinent evidence in his 
possession that has not been previously 
submitted.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 
(2003).

2.  The RO should take the appropriate 
measures to obtain all outstanding 
medical records (VA and private), and 
associate them with the claims file.  If 
the veteran identifies any outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, all such records 
are to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

3.  After all necessary development have 
been accomplished, the RO should address 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
and if so whether benefits may be granted 
on the merits of the claim.  Again, the 
RO must ensure that all necessary 
development has been accomplished with 
regard to this issue.  The claim to 
reopen the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, is 
not otherwise ripe for appellate review 
by the Board.  The claim is remanded, 
however, in light of the inextricably 
intertwined nature of the claims 
presented.

4.  The RO should contact Dr. Steven 
Page, and request that he opine whether 
it is at least as likely as not that a 
bilateral impingement syndrome of the 
shoulders, which was diagnosed by a May 
1998 VA joints examination, was incurred 
in service or is otherwise related to 
service.  Dr. Page is specifically asked 
to address the service medical records 
which note that the veteran was treated 
for left shoulder injury and was 
diagnosed with left rotator cuff tear.  
Dr. Page must provide a clear explanation 
for each finding and opinion expressed.  
The claims folder must be provided to Dr. 
Page for his consideration.

5.  If Dr. Page is not available, the 
veteran should then be afforded a new VA 
orthopedic examination and the examiner 
must address the question noted in the 
paragraph above.  The claims file must be 
provided to the examiner for review.  Any 
necessary testing must be accomplished.  
The examiner must provide a clear 
explanation for each finding and opinion 
expressed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




